United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-116595 LEASE EQUITY APPRECIATION FUND II, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-1056194 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No (Back to Index) LEASE EQUITY APPRECIATION FUND II, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Operations Three and Six Months Ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Partners’ Capital and Comprehensive( Loss) Income For the Six Months Ended June 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2007 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II OTHER INFORMATION ITEM 6. Exhibits 22 SIGNATURES 23 (Back to Index) PART I.FINANCIAL INFORMATION Item 1.Financial Statements LEASE EQUITY APPRECIATION FUND II, L.P. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, 2007 2006 (unaudited) (audited) ASSETS Cash $ 2,680 $ 14,210 Restricted cash 25,301 2,574 Accounts receivable 388 475 Due from lockbox 1,086 4,565 Investment in direct financing leases and notes, net 337,057 306,431 Investment in operating leases (net of accumulated depreciation of $5,679 and $3,577) 12,991 14,439 Fair value of financial derivatives − 1,803 Other assets 3,743 1,845 $ 383,246 $ 346,342 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Debt $ 328,371 $ 291,118 Accounts payable and accrued expenses 1,319 1,081 Security deposits 4,020 3,020 Fair value of financial derivatives 324 − Due to related parties, net 1,838 644 Total liabilities 335,872 295,863 Partners’ Capital 47,374 50,479 $ 383,246 $ 346,342 The accompanying notes are an integral part of these consolidated financial statements. 3 (Back to Index) LEASE EQUITY APPRECIATION FUND II, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except unit data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Income: Interest on equipment financings $ 5,811 $ 1,355 $ 11,597 $ 2,308 Rental income 1,456 834 2,907 1,404 Gain on sale of equipment and lease dispositions, net 345 7 402 37 Other 455 111 960 197 8,067 2,307 15,866 3,946 Expenses: Interest expense 4,362 976 8,593 1,672 Depreciation on operating leases 1,218 687 2,441 1,172 Provision for credit losses 587 266 1,702 283 Management fee to related party 847 179 1,789 322 Administrative expense reimbursed to related party 388 160 790 291 General and administrative expenses 617 151 1,294 231 8,019 2,419 16,609 3,971 Net income (loss) $ 48 $ (112 ) $ (743 ) $ (25 ) Weighted average number of limited partner units outstanding during theperiod 600,000 265,980 600,000 210,872 Net income (loss) attributed to limited partner unitsunit $ 0.08 $ (0.42 ) $ (1.23 ) $ (0.12 ) The accompanying notes are an integral part of these consolidated financial statements. 4 (Back to Index) LEASE EQUITY APPRECIATION FUND II, L.P. CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL AND COMPREHENSIVE (LOSS) INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2007 (in thousands, except unit data) (unaudited) General Partner Limited Partners Accumulated Other Comprehensive Partners’ Capital Comprehensive (Loss) Income Amount Units Amount Income (Loss) Total Total Balance, January 1, 2007 $ (32 ) 600,000 $ 48,708 $ 1,803 $ 50,479 Cash distributions paid (24 ) (2,437 ) (2,461 ) Net loss (7 ) (736 ) (743 ) $ (743 ) Unrealized gain onfinancial derivatives 127 127 127 Amortization of gain on financial derivatives (28 ) (28 ) (28 ) Balance, June 30, 2007 $ (63 ) 600,000 $ 45,535 $ 1,902 $ 47,374 $ (644 ) The accompanying notes are an integral part of these consolidated financial statements. 5 (Back to Index) LEASE EQUITY APPRECIATION FUND II, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (743 ) $ (25 ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on sale of equipment and lease dispositions net (402 ) − Depreciation 2,441 1,172 Provision for credit losses 1,702 283 Amortization of deferred financing costs 71 22 Amortization of gain on financial derivative (28 ) − Changes in operating assets and liabilities: Accounts receivable 87 (128 ) Due from lockbox 3,479 269 Other assets 317 7 Accounts payable and accrued expenses 238 422 Due to related parties, net 1,194 323 Net cash provided by operating activities 8,356 2,345 Cash flows from investing activities: Investment in direct financing leases and notes (87,637 ) (55,914 ) Investment in equipment under operating lease (994 ) (7,732 ) Proceeds from direct financing leases net of earned income 55,712 6,902 Security deposits, net 1,000 442 Net cash used in investing activities (31,919 ) (56,302 ) Cash flows from financing activities: Proceeds from term securitization 276,849 − Repayment of term securitization (8,052 ) − Proceeds from debt 85,139 57,315 Repayment of debt (316,683 ) (8,511 ) Increase in restricted cash (22,727 ) (401 ) Increase in deferred financing costs (2,286 ) (255 ) Proceeds from financial derivatives 2,254 − Limited Partners’ capital contribution − 21,716 Payment of offering costs incurred for the sale of limited partnership units − (2,825 ) Cash distributed to partners (2,461 ) (702 ) Net cash provided by financing activities 12,033 66,337 (Decrease) increase in cash (11,530 ) 12,380 Cash, beginning of period 14,210 1,034 Cash, end of period $ 2,680 $ 13,414 The accompanying notes are an integral part of these consolidated financial statements. 6 (Back to Index) LEASE EQUITY APPRECIATION FUND II, L.P. NOTES
